Remittance Dates: March 24, 2009 through April 22, 2009 Monthly Servicer's Certificate (to be delivered each month pursuant to Section 3.01(b) of the Transition Property Servicing Agreement) ENTERGY GULF STATES RECONSTRUCTION FUNDING I, LLC Entergy Texas, Inc., as Servicer Pursuant to Transition Property Servicing Agreement dated June 29, 2007 (the "Transition Property Servicing Agreement") between Entergy Texas, Inc., as Servicer, and Entergy Gulf States Reconstruction Funding I, LLC. as Issuer, the Servicer does hereby certify as follows: Reconciliation Period: June 30, 2008 through June 29, 2009 Remittance Dates: March 24, 2009 through April 22, 2009 Line TC Class a. TCs in Effect b. TCs Billed c. Estimated TC No. Payments Received 1 Residential Service $0.00385 per kWh $1,294,475.28 $1,287,133.02 2 Small General Service $0.00574 per kWh $123,650.79 $123,360.35 3 General Service $0.00267 per kWh $613,017.47 $612,616.53 4 Large General Service $0.00159 per kWh $170,696.01 $170,650.79 5 Large Industrial Power Service $0.14144 per kW $121,015.78 $120,973.79 6 Interruptible Service $0.02812 per kW $3,053.07 $3,053.07 7 Economic As-Available Service $0.00034 per kWh $ - $- 8 Standby and Maintenance Service $0.01577 per kW $8,031.31 $8,031.31 9 Street and Outdoor Lighting $0.01836 per kWh $112,710.49 $110,554.80 10 Total $2,446,650.20 $2,436,373.66 11 Results of Annual Reconciliation (if applicable): The Servicer has calculated that a Remittance Shortfall in the amount of $46,837.76 was not paid during the period January 22, 2008 through January 21, 2009 for billings renderedDecember 31, 2007 through December 30, 2008. Pursuant to Section 6.11(c) of the Servicing Agreement, the Servicer shall increase the amount of each Daily Remittance which the Servicer subsequently remits to the General Subaccount for application to the amount of such Remittance Shortfall until the balance of such Remittance Shortfall has been reduced to zero. 12 Reconciliation Period: December 31, 2007 through December 30, 2008 TC Class d. Estimated TC e. Actual TC f. Remittance Shortfall g. Excess Remittance Payments Received Collections for this Collection for this Collection 13 Residential Service $20,290,157.93 $20,320,912.26 $30,754.33 $- 14 Small General Service $1,644,182.94 $1,644,832.14 $649.20 $- 15 General Service $8,992,232.03 $8,992,698.39 $466.36 $- 16 Large General Service $2,303,076.94 $2,303,300.31 $223.37 $- 17 Large Industrial Power Service $1,429,264.43 $1,429,859.02 $594.59 $- 18 Interruptible Service $46,753.98 $46,753.98 $- $- 19 Economic As-Available Service $5,161.42 $5,161.42 $- $- 20 Standby and Maintenance Service $122,506.39 $122,506.39 $- $- 21 Street and Outdoor Lighting $1,310,523.49 $1,324,673.40 $14,149.91 $- 22 Total $36,143,859.55 $36,190,697.31 $46,837.76 $- h.Daily remittances previously made by the Servicer to the Collection Account in respect of this Collection Period (c): $2,436,373.66 i.The amount to be remitted by the Servicer to the Collection Account for this Collection Period is (c + f - g): $2,483,211.42 j.If (i>h), (i-h) equals net amount due from the Servicer to the Collection Account: $46,837.76 k.If (h>i), (h-i) equals net amount due to the Servicer from the Collection Account: $- Capitalized terms used herein have their respective meanings set forth in the Transition Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer's Certificate the 22nd day of April, ENTERGY TEXAS, INC., as Servicer By/s/ Theodore H. Bunting, Jr. Title: Senior VP, Chief Accounting Officer Remittance Dates: April 23, 2009 through May 21, 2009 Monthly Servicer's Certificate (to be delivered each month pursuant to Section 3.01(b) of the Transition Property Servicing Agreement) ENTERGY GULF STATES RECONSTRUCTION FUNDING I, LLC Entergy Texas, Inc., as Servicer Pursuant to Transition Property Servicing Agreement dated June 29, 2007 (the "Transition Property Servicing Agreement") between Entergy Texas, Inc., as Servicer, and Entergy Gulf States Reconstruction Funding I, LLC. as Issuer, the Servicer does hereby certify as follows: Reconciliation Period: June 30, 2008 through June 29, 2009 Remittance Dates: April 23, 2009 through May 21, 2009 Line TC Class a. TCs in Effect b. TCs Billed c. Estimated TC No. Payments Received 1 Residential Service $0.00385 per kWh $1,207,351.33 $1,200,923.39 2 Small General Service $0.00574 per kWh $120,801.85 $120,540.79 3 General Service $0.00267 per kWh $615,802.48 $615,458.26 4 Large General Service $0.00159 per kWh $171,651.89 $171,623.22 5 Large Industrial Power Service $0.14144 per kW $76,576.65 $76,579.45 6 Interruptible Service $0.02812 per kW $3,301.67 $3,301.67 7 Economic As-Available Service $0.00034 per kWh $6,639.85 $6,639.85 8 Standby and Maintenance Service $0.01577 per kW $7,444.51 $7,444.51 9 Street and Outdoor Lighting $0.01836 per kWh $111,903.05 $110,138.44 10 Total $2,321,473.28 $2,312,649.58 11 Results of Annual Reconciliation (if applicable): 12 Reconciliation Period: TC Class d. Estimated TC e. Actual TC f. Remittance Shortfall g. Excess Remittance Payments Received Collections for this Collection for this Collection 13 Residential Service $- $- 14 Small General Service $- $- 15 General Service $- $- 16 Large General Service $- $- 17 Large Industrial Power Service $- $- 18 Interruptible Service $- $- 19 Economic As-Available Service $- $- 20 Standby and Maintenance Service $- $- 21 Street and Outdoor Lighting $- $- 22 Total $- $- $- $- h.Daily remittances previously made by the Servicer to the Collection Account in respect of this Collection Period (c): $2,312,649.58 i.The amount to be remitted by the Servicer to the Collection Account for this Collection Period is (c + f - g): $2,312,649.58 j.If (i>h), (i-h) equals net amount due from the Servicer to the Collection Account: $- k. If (h>i), (h-i) equals net amount due to the Servicer from the Collection Account: $- Capitalized terms used herein have their respective meanings set forth in the Transition Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer's Certificate the 26th day of May 2009. ENTERGY TEXAS, INC., as Servicer By/s/ Theodore H. Bunting, Jr. Title: Senior VP, Chief Accounting Officer Remittance Dates: May 22, 2009 through June 22, 2009 Monthly Servicer's Certificate (to be delivered each month pursuant to Section 3.01(b) of the Transition Property Servicing Agreement) ENTERGY GULF STATES RECONSTRUCTION FUNDING I, LLC Entergy Texas, Inc., as Servicer Pursuant to Transition Property Servicing Agreement dated June 29, 2007 (the "Transition Property Servicing Agreement") between Entergy Texas, Inc., as Servicer, and Entergy Gulf States Reconstruction Funding I, LLC. as Issuer, the Servicer does hereby certify as follows: Reconciliation Period: June 30, 2008 through June 29, 2009 Remittance Dates: May 22, 2009 through June 22, 2009 Line TC Class a. TCs in Effect b. TCs Billed c. Estimated TC No. Payments Received 1 Residential Service $0.00385 per kWh $1,397,029.28 $1,389,591.49 2 Small General Service $0.00574 per kWh $128,368.45 $128,091.06 3 General Service $0.00267 per kWh $658,715.26 $658,347.05 4 Large General Service $0.00159 per kWh $172,461.72 $172,432.91 5 Large Industrial Power Service $0.14144 per kW $86,247.39 $86,247.39 6 Interruptible Service $0.02812 per kW $3,415.87 $3,415.87 7 Economic As-Available Service $0.00034 per kWh $1,399.23 $1,399.23 8 Standby and Maintenance Service $0.01577 per kW $8,606.57 $8,606.57 9 Street and Outdoor Lighting $0.01836 per kWh $111,939.02 $110,173.84 10 Total $2,568,182.79 $2,558,305.41 11 Results of Annual Reconciliation (if applicable): 12 Reconciliation Period: TC Class d. Estimated TC e. Actual TC f. Remittance Shortfall g. Excess Remittance Payments Received Collections for this Collection for this Collection 13 Residential Service $- $- 14 Small General Service $- $- 15 General Service $- $- 16 Large General Service $- $- 17 Large Industrial Power Service $- $- 18 Interruptible Service $- $- 19 Economic As-Available Service $- $- 20 Standby and Maintenance Service $- $- 21 Street and Outdoor Lighting $- $- 22 Total $- $- $- $- h.Daily remittances previously made by the Servicer to the Collection Account in respect of this Collection Period (c): $2,558,305.41 i.The amount to be remitted by the Servicer to the Collection Account for this Collection Period is (c + f - g): $2,558,305.41 j.If (i>h), (i-h) equals net amount due from the Servicer to the Collection Account: $- k. If (h>i), (h-i) equals net amount due to the Servicer from the Collection Account: $- Capitalized terms used herein have their respective meanings set forth in the Transition Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer's Certificate the 30th day of June 2009. ENTERGY TEXAS, INC., as Servicer By/s/ Theodore H. Bunting, Jr. Title: Senior VP,Chief Accounting Officer Remittance Dates: June 23, 2009 through July 21, 2009 Monthly Servicer's Certificate (to be delivered each month pursuant to Section 3.01(b) of the Transition Property Servicing Agreement) ENTERGY GULF STATES RECONSTRUCTION FUNDING I, LLC Entergy Texas, Inc., as Servicer Pursuant to Transition Property Servicing Agreement dated June 29, 2007 (the "Transition Property Servicing Agreement") between Entergy Texas, Inc., as Servicer, and Entergy Gulf States Reconstruction Funding I, LLC. as Issuer, the Servicer does hereby certify as follows: Reconciliation Period: June 30, 2008 through June 29, 2009 Remittance Dates: June 23, 2009 through July 21, 2009 Line TC Class a. TCs in Effect b. TCs Billed c. Estimated TC No. Payments Received 1 Residential Service $0.00385 per kWh $1,854,258.37 $1,844,386.31 2 Small General Service $0.00574 per kWh $152,206.09 $151,877.19 3 General Service $0.00267 per kWh $752,696.62 $752,275.86 4 Large General Service $0.00159 per kWh $190,594.70 $190,562.87 5 Large Industrial Power Service $0.14144 per kW $106,313.69 $106,313.69 6 Interruptible Service $0.02812 per kW $3,449.12 $3,449.12 7 Economic As-Available Service $0.00034 per kWh $- $- 8 Standby and Maintenance Service $0.01577 per kW $7,965.92 $7,965.92 9 Street and Outdoor Lighting $0.01836 per kWh $112,418.08 $110,645.36 10 Total $3,179,902.59 $3,167,476.32 11 Results of Annual Reconciliation (if applicable): 12 Reconciliation Period: TC Class d. Estimated TC e. Actual TC f. Remittance Shortfall g. Excess Remittance Payments Received Collections for this Collection for this Collection 13 Residential Service $- $- 14 Small General Service $- $- 15 General Service $- $- 16 Large General Service $- $- 17 Large Industrial Power Service $- $- 18 Interruptible Service $- $- 19 Economic As-Available Service $- $- 20 Standby and Maintenance Service $- $- 21 Street and Outdoor Lighting $- $- 22 Total $- $- $- $- h.Daily remittances previously made by the Servicer to the Collection Account in respect of this Collection Period (c): $3,167,476.32 i.The amount to be remitted by the Servicer to the Collection Account for this Collection Period is (c + f - g): $3,167,476.32 j.If (i>h), (i-h) equals net amount due from the Servicer to the Collection Account: $- k. If (h>i), (h-i) equals net amount due to the Servicer from the Collection Account: $- Capitalized terms used herein have their respective meanings set forth in the Transition Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer's Certificate the 22nd day of July 2009. ENTERGY TEXAS, INC., as Servicer By/s/ Theodore H. Bunting, Jr. Title: Senior VP, Chief Accounting Officer Remittance Dates: July 22, 2009 through August 20, 2009 Monthly Servicer's Certificate (to be delivered each month pursuant to Section 3.01(b) of the Transition Property Servicing Agreement) ENTERGY GULF STATES RECONSTRUCTION FUNDING I, LLC Entergy Texas, Inc., as Servicer Pursuant to Transition Property Servicing Agreement dated June 29, 2007 (the "Transition Property Servicing Agreement") between Entergy Texas, Inc., as Servicer, and Entergy Gulf States Reconstruction Funding I, LLC. as Issuer, the Servicer does hereby certify as follows: Reconciliation Period: June 30, 2009 through June 29, 2010 Remittance Dates: July 22, 2009 through August 20, 2009 Line TC Class a. TCs in Effect b. TCs Billed c. Estimated TC No. Payments Received 1 Residential Service $0.00385 per kWh $2,554,169.30 $2,540,570.89 2 Small General Service $0.00565 per kWh $183,208.00 $182,812.11 3 General Service $0.00256 per kWh $816,597.41 $816,140.93 4 Large General Service $0.00153 per kWh $197,118.76 $197,085.84 5 Large Industrial Power Service $0.11132 per kW $81,528.05 $81,528.05 6 Interruptible Service $0.01950 per kW $2,417.20 $2,417.20 7 Economic As-Available Service $0.00047 per kWh $15,291.11 $15,291.11 8 Standby and Maintenance Service $0.01489 per kW $7,547.24 $7,547.24 9 Street and Outdoor Lighting $0.01813 per kWh $110,971.60 $109,221.70 10 Total $3,968,848.67 $3,952,615.07 11 Results of Annual Reconciliation (if applicable): 12 Reconciliation Period: TC Class d. Estimated TC e. Actual TC f. Remittance Shortfall g. Excess Remittance Payments Received Collections for this Collection for this Collection 13 Residential Service $- $- 14 Small General Service $- $- 15 General Service $- $- 16 Large General Service $- $- 17 Large Industrial Power Service $- $- 18 Interruptible Service $- $- 19 Economic As-Available Service $- $- 20 Standby and Maintenance Service $- $- 21 Street and Outdoor Lighting $- $- 22 Total $- $- $- $- h.Daily remittances previously made by the Servicer to the Collection Account in respect of this Collection Period (c): $3,952,615.07 i.The amount to be remitted by the Servicer to the Collection Account for this Collection Period is (c + f - g): $3,952,615.07 j.If (i>h), (i-h) equals net amount due from the Servicer to the Collection Account: $- k. If (h>i), (h-i) equals net amount due to the Servicer from the Collection Account: $- Capitalized terms used herein have their respective meanings set forth in the Transition Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer's Certificate the 21st day of August ENTERGY TEXAS, INC., as Servicer By/s/ Theodore H. Bunting, Jr. Title: Senior VP, Chief Accounting Officer Remittance Dates: August 21, 2009 through September 18, 2009 Monthly Servicer's Certificate (to be delivered each month pursuant to Section 3.01(b) of the Transition Property Servicing Agreement) ENTERGY GULF STATES RECONSTRUCTION FUNDING I, LLC Entergy Texas, Inc., as Servicer Pursuant to Transition Property Servicing Agreement dated June 29, 2007 (the "Transition Property Servicing Agreement") between Entergy Texas, Inc., as Servicer, and Entergy Gulf States Reconstruction Funding I, LLC. as Issuer, the Servicer does hereby certify as follows: Reconciliation Period: June 30, 2009 through June 29, 2010 Remittance Dates: August 21, 2009 through September 18, 2009 Line TC Class a. TCs in Effect b. TCs Billed c. Estimated TC No. Payments Received 1 Residential Service $0.00385 per kWh $2,473,857.33 $2,460,686.51 2 Small General Service $0.00565 per kWh $176,386.20 $176,005.02 3 General Service $0.00256 per kWh $797,695.08 $797,249.18 4 Large General Service $0.00153 per kWh $196,681.08 $196,648.25 5 Large Industrial Power Service $0.11132 per kW $80,454.32 $80,454.32 6 Interruptible Service $0.01950 per kW $2,349.83 $2,349.83 7 Economic As-Available Service $0.00047 per kWh $4.05 $4.05 8 Standby and Maintenance Service $0.01489 per kW $7,637.86 $7,637.86 9 Street and Outdoor Lighting $0.01813 per kWh $124,525.63 $122,561.96 10 Total $3,859,591.38 $3,843,596.98 11 Results of Annual Reconciliation (if applicable): 12 Reconciliation Period: TC Class d. Estimated TC e. Actual TC f. Remittance Shortfall g. Excess Remittance Payments Received Collections for this Collection for this Collection 13 Residential Service $- $- 14 Small General Service $- $- 15 General Service $- $- 16 Large General Service $- $- 17 Large Industrial Power Service $- $- 18 Interruptible Service $- $- 19 Economic As-Available Service $- $- 20 Standby and Maintenance Service $- $- 21 Street and Outdoor Lighting $- $- 22 Total $- $- $- $- h.Daily remittances previously made by the Servicer to the Collection Account in respect of this Collection Period (c): $3,843,596.98 i.The amount to be remitted by the Servicer to the Collection Account for this Collection Period is (c + f - g): $3,843,596.98 j.If (i>h), (i-h) equals net amount due from the Servicer to the Collection Account: $- k. If (h>i), (h-i) equals net amount due to the Servicer from the Collection Account: $- Capitalized terms used herein have their respective meanings set forth in the Transition Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer's Certificate the 19th day of September 2009. ENTERGY TEXAS, INC., as Servicer By/s/ Theodore H. Bunting,Jr. Title: Senior VP, Chief Accounting Officer
